 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Christopher David Lindvay,                        No. CV-18-02868-PHX-JJT
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
16         Plaintiff Christopher Lindvay challenges the denial of his Application for Disability
17   Insurance Benefits by the Social Security Administration under the Social Security Act
18   (the Act). Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review of
19   that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 16, Pl. Br.) and
20   Defendant Social Security Administration Commissioner’s Response Brief (Doc. 17, Def.
21   Br.).1 The Court has reviewed the briefs and Administrative Record (Doc. 13, R.) and now
22   reverses the Administrative Law Judge’s (ALJ) decision (R. at 1026–59).
23   I.    BACKGROUND
24         Plaintiff filed an application for Disability Insurance Benefits on November 25,
25   2012 for a period of disability beginning on October 19, 2009. (R. at 23.) After a hearing
26   before an ALJ, Plaintiff’s claim was denied on May 21, 2014. (R. at 20–49.) On
27
28
           1
               Plaintiff did not reply to Defendant’s Response Brief.
 1   February 18, 2016, the United States District Court for the District of Arizona reversed the
 2   ALJ’s decision and remanded Plaintiff’s case for a new hearing. (R. at 1162–69.)
 3          After a second hearing, the ALJ issued Plaintiff a partially favorable ruling on his
 4   claim. (R. at 1026–59.) The ALJ made three disability determinations for three different
 5   time periods between Plaintiff’s alleged disability onset date—October 19, 2009—and his
 6   date last insured (DLI)—December 31, 2014. First, the ALJ determined that Plaintiff was
 7   not disabled from October 19, 2009 through June 11, 2013 (Period One). (R. at 1027.)
 8   Second, the ALJ found that Plaintiff was disabled from June 12, 2013 through October 7,
 9   2014 (Period Two). (R. at 1027.) Third, the ALJ found that Plaintiff was again not disabled
10   beginning on October 8, 2014 through December 31, 2014 (Period Three). (R. at 1028.)
11   The ALJ found that on October 8, 2014, medical improvement occurred which ended
12   Plaintiff’s disability under the Act. (R. at 1028.)
13          The Court has reviewed the medical evidence in its entirety. The pertinent medical
14   evidence will be discussed in addressing the issues raised by the parties. Upon considering
15   the medical records and opinions, the ALJ evaluated Plaintiff’s disability during Period
16   One based on the following severe impairments: (1) fibromyalgia, (2) seronegative
17   rheumatoid arthritis variant/possible psoriatic arthritis, (3) mild focal right ulnar motor
18   neuropathy at the elbow, (4) bilateral S1 radiculopathy, (5) migraine headaches, (6) mild
19   carpal tunnel syndrome, (7) partial congenital fusion at C5–C6, (8) minimal cervical
20   spondylotic changes at C4–C5 and C6–C7, (9) pelvic lymphadenopathy, (10) status post
21   hernia repair, (11) attention deficit hyperactivity disorder, (12) affective disorder, (13)
22   anxiety-related disorder, (14) mild degenerative disc disease of the spine. (R. at 1031.) For
23   Periods Two and Three the ALJ found five additional severe impairments: (15) rheumatoid
24   arthritis, (16) myalgia, (17) myositis, (18) chronic pain syndrome, (19) post laminectomy
25   syndrome. (R. at 1046, 1053.)
26          The ALJ’s residual functional capacity (RFC) determinations differed across the
27   three periods. During Period One the ALJ found that Plaintiff could perform a reduced
28   range of light work and would be able to perform jobs that exist in significant numbers in


                                                  -2-
 1   the economy. (R. at 1044.) During Period Two the ALJ found that Plaintiff could perform
 2   a reduced range of sedentary work and would be off task for 15% due to pain per workday.
 3   (R. at 1047.) At Plaintiff’s second hearing a vocational expert testified that Plaintiff could
 4   not work if he was off task due to pain for over 10% per workday. (R. at 1143.)
 5   Accordingly, the ALJ found Plaintiff would be unable to perform any jobs that exist in
 6   significant numbers in the national economy and was disabled during Period Two. (R.at
 7   1053.) Finally, during Period Three the ALJ found that Plaintiff could perform a reduced
 8   range of sedentary work but would not be off task for 15% of the workday due to pain.
 9   (R. at 1055.) Accordingly, the ALJ found Plaintiff could work as a document preparer and
10   was not disabled during Period Three. (R. at 1059.)
11   II.    LEGAL STANDARD
12          In determining whether to reverse an ALJ’s decision, the district court reviews only
13   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
14   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
15   determination only if the determination is not supported by substantial evidence or is based
16   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
17   relevant evidence that a reasonable person might accept as adequate to support a conclusion
18   considering the record as a whole. Id. To determine whether substantial evidence supports
19   a decision, the Court must consider the record as a whole. Id. Generally, “[w]here the
20   evidence is susceptible to more than one rational interpretation, one of which supports the
21   ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947,
22   954 (9th Cir. 2002) (citations omitted).
23          To determine whether a claimant is disabled for purposes of the Act, the ALJ
24   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
25   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
26   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
27   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
28   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”


                                                 -3-
 1   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
 2   step three, the ALJ considers whether the claimant’s impairment or combination of
 3   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
 4   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
 5   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
 6   whether the claimant is still capable of performing past relevant work. 20 C.F.R.
 7   § 404.1520(a)(4)(iv). At the fifth and final step, the ALJ determines whether the claimant
 8   can perform any other work in the national economy based on the claimant’s RFC, age,
 9   education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If not, the claimant is
10   disabled. Id.
11          If a person is disabled, his disability benefits can end if substantial evidence
12   demonstrates that his impairments have medically improved such that he can engage in
13   substantial gainful activity. See 42 U.S.C. § 423(f). To determine whether there is medical
14   improvement an ALJ must compare the claimant’s functional capacity when he was last
15   disabled to his current RFC. 20 C.F.R. § 404.1594(b)(7).
16   III.   ANALYSIS
17          Plaintiff raises three arguments for the Court’s consideration. First, he argues that
18   the ALJ erred by finding medical improvement and, consequently, finding Plaintiff was
19   not disabled beginning on October 8, 2014. (Pl. Br. at 1.) Second, he argues that the ALJ
20   erred by rejecting the opinion of Dr. Mohammad Tariq, Plaintiff’s treating physician,
21   during Periods One and Three. (Pl. Br. at 1.) Third, he argues that the ALJ erred by rejecting
22   medical opinions offered after his DLI. (Pl. Br. at 1.) The Court agrees with all three
23   arguments.
24          A.       Substantial evidence does not support the ALJ’s finding that medical
                     improvement occurred beginning on October 8, 2014 because there were
25
                     only isolated instances of partial improvement before and after that
26                   date.
27          The ALJ found medical improvement because “[b]eginning October 8, 2014 the
28   record shows the claimant was doing better with a combination of baclofen and his


                                                 -4-
 1   hydromorphine pump. His limitations were not due to physical impairments, but only to
 2   mental impairments.” (R. at 1055.) Plaintiff’s pump was implanted on March 3, 2014, and
 3   between then and October 8, 2014, he reported some improvement in his symptoms. (R. at
 4   1056.)
 5            Nevertheless, the ALJ erred by finding there was medical improvement on October
 6   8, 2014, because the improvement described in the medical records was incomplete and
 7   temporary. See Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014); see also Ghanim
 8   v. Colvin, 763 F.3d 1154, 1162–63 (9th Cir. 2014). Though the ALJ cited to records
 9   between March 3, 2014 and October 8, 2014 where Plaintiff reported reduced symptoms,
10   even these records indicated that Plaintiff’s symptoms had not meaningfully or
11   permanently reduced. For example, on March 28, 2014, Plaintiff reported that his pain
12   levels moderately improved, but he required “further pump titration”. (R. at 3575.)
13   Similarly, on July 17, 2014, Plaintiff reported moderate improvement, but complained of
14   worsening muscle spasms. (R. at 3568.)
15            Additionally, medical records after October 8, 2014, indicate that Plaintiff’s
16   improvement because of his pump was short-lived. At a November 14, 2014 appointment
17   with Dr. Derek Higgins, Plaintiff complained of pain in multiple areas and claimed that he
18   was very limited in the activities he could perform due to pain and weakness. (R. at 1745.)
19   Five days later Plaintiff reported to Dr. Higgins “that the last increase in his pump did help,
20   but it wore off.” (R. at 2256.) Finally, one year later, on November 13, 2015, Plaintiff
21   reported severe pain in multiple areas including his lower back. (R. at 2165.)
22            Therefore, the ALJ’s finding of medical improvement fails for two reasons; it is
23   arbitrary, and it is contradicted by the medical evidence. Nothing is significant about the
24   October 8, 2014 appointment with Dr. David Keelen that differentiates it from earlier
25   appointments where Plaintiff also reported improvement due to his pump. (R. at 3558,
26   3575.) The ALJ did not explain why Plaintiff was no longer disabled beginning on that
27   date, and consequently, it appears to be arbitrarily selected. Similarly, the ALJ did not
28   explain why Plaintiff’s RFC no longer contained the work-preclusive 15% off-task


                                                  -5-
 1   limitation beginning on October 8, 2014. The failure to explain why that limitation
 2   disappeared on that date was error.2 Finally, as discussed above, the medical evidence does
 3   not support the ALJ’s finding. Instead, the ALJ cherry-picked isolated instances of partial
 4   and temporary improvement to support her determination that there was medical
 5   improvement. This was error.
 6          B.     The reason the ALJ gave for rejecting Dr. Tariq’s opinion was either
                   nonexistent or arbitrary.
 7
 8          Plaintiff began treatment with Dr. Tariq on June 21, 2012 for pain management.
 9   (R. at 404.) On August 22, 2013, Dr. Tariq provided a medical source statement on
10   Plaintiff’s behalf. (R. at 666–67.) Dr. Tariq opined to various functional limitations due to
11   Plaintiff’s constant pain and weakness. (R. at 668.) Furthermore, Dr. Tariq found that
12   Plaintiff would be off task for 15% per workday due to his impairments. (R. at 670.)
13          The ALJ gave the opinion great weight, but only during Period Two. (R. at 1050.)
14   The ALJ does not explain why the opinion was given great weight only during Period Two,
15   but she observed that the opinion was given during Period Two. (R. at 1050.) Defendant
16   contends that the ALJ noted that Dr. Tariq’s opinion was only applicable and probative
17   during the period where the ALJ found Plaintiff was disabled—Period Two. (Def. Br.
18   At 8.) But the ALJ did not say that. Instead, the ALJ was silent on the weight given to
19   Dr. Tariq’s opinion during Periods One and Three.
20          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
21   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
22   2008). Those who have treated a claimant are treating physicians, those who examined but
23   did not treat the claimant are examining physicians, and those who neither examined nor
24   treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
25   Cir. 1995). “The medical opinion of a claimant’s treating physician is given ‘controlling
26
            2
              The ALJ also failed to explain why the 15% off-task RFC limitation originated on
27   June 12, 2013. (R. at 1047.) Similarly, the ALJ failed to explain why she found that Plaintiff
     had five additional severe impairments beginning on June 12, 2013. (R. at 1046.) The
28   medical evidence shows that these impairments were documented before June 12, 2013.
     (R. at 3418, 3425.)

                                                 -6-
 1   weight’ so long as ‘it is well-supported by medically acceptable clinical and laboratory
 2   diagnostic techniques and is not inconsistent with other substantial evidence in [the record].”
 3   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 1995) (citing 20 C.F.R. § 404.1527(c)(2)).
 4   If a treating physician’s opinion is not given controlling weight, then the ALJ must consider
 5   the relevant factors listed in 20 C.F.R. § 404.1527(d)(2)–(6) and determine the appropriate
 6   weight to give the opinion. Orn, 495 F.3d at 632. If a treating physician’s opinion is
 7   contradicted by another doctor’s opinion, the ALJ cannot reject the treating physician’s
 8   opinion without “setting forth specific, legitimate reasons for doing so that are based on
 9   substantial evidence in the record.” Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1164
10   (9th Cir. 2008).
11          Even if the Court assumes the ALJ gave no weight to Dr. Tariq’s opinion during
12   Periods One and Two, the ALJ did not give a specific and legitimate reason for doing so.
13   Indeed the ALJ did not give any reason for rejecting Dr. Tariq’s opinion. (R. at 1050.) Even
14   if the Court construes the ALJ’s reason as Defendant contends, the ALJ’s rationale still
15   fails. A treating physician’s opinion is not inapplicable or divested of all weight simply
16   because the ALJ finds the claimant is not disabled during the period the opinion is given.
17   That is backwards. Instead, the ALJ must consider and reject medical opinions before
18   concluding a claimant is not disabled. The fact that the ALJ found Plaintiff was not disabled
19   in Period One and Three does not affect the weight of Dr. Tariq’s opinion during those
20   Periods. Consequently, the ALJ erred.3
21          C.     The ALJ erred in rejecting Dr. Higgins opinion because his opinion was
22                 relevant before Plaintiff’s DLI.
23          After Plaintiff’s DLI, Dr. Higgins, Dr. Syerra Lea, and Kristy Babbitt completed
24   medical source statements on Plaintiff’s behalf. (R. at 3832, 5115, 5218.) They each opined
25   to various functional limitations due to Plaintiff’s medical impairments. Plaintiff began
26
27
            3
             The Court notes that Dr. Tariq began treating Plaintiff during Period One. (R. at
28   3467.) Accordingly, some explanation was warranted as to why his opinion was not given
     weight for that period since he treated Plaintiff during that period.

                                                  -7-
 1   treating with Dr. Higgins on November 13, 2014, before his DLI. (R. at 2165.) Dr. Lea and
 2   Ms. Babbitt began treating Plaintiff after his DLI. (R. at 3664, 5115.) The ALJ rejected
 3   each opinion because “they pertain to events well after the date last insured.” (R. at 1057.)
 4          Medical evaluations and records made after the DLI are relevant when evaluating a
 5   claimant’s functionality before the DLI. See Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir.
 6   1988). Still, an ALJ may consider the length of a treatment relationship and the frequency
 7   of examination when weighing a medical opinion. See 20 C.F.R. § 404.1527(c)(2)(i).
 8          The ALJ did not provide a specific and legitimate reason for rejecting the opinions of
 9   Dr. Higgins and Dr. Lea, or a germane reason for rejecting Ms. Babbitt’s opinion.4 Thus she
10   erred. The ALJ could have reduced the weight given to the opinions because they were not
11   near enough in time to the relevant periods in this case. But it was error to reject the opinions
12   simply because they were given after the DLI. See Smith, 849 F.2d at 1225. Medical
13   evidence is not relevant only on the date it originates. Instead, it can work backwards and
14   provide evidence of a claimant’s functionality before and after the date it originates. Id.
15          Here, the ALJ’s rejection of Dr. Higgins was error because Dr. Higgins opined to
16   limitations dating back to Plaintiff’s disability onset date and he began treating Plaintiff
17   before his DLI. (R. at 5221.) Even though his opinion was given after Plaintiff’s DLI, it
18   was still relevant and relied on a treatment relationship predating the DLI. (R. at 5220.)
19   The error was not harmless because Dr. Higgins offered evidence directly relevant to the
20   period at issue that was summarily rejected. See Molina, 674 F.3d at 1115 (defining
21   harmless error as an error that does not affect the ALJ’s nondisability determination).
22          It was also error for the ALJ to reject Dr. Lea’s and Ms. Babbitt’s opinions for the
23   same reason, but those errors were harmless. These opinions were offered after Plaintiff’s
24   DLI and relied on treatment postdating the DLI, so their rejection did not meaningfully
25   affect the ALJ’s nondisability determination.
26
27
            4
             While a specific and legitimate reason is required to reject a treating physician’s
28   contradicted opinion, only a germane reason is needed to reject a non-physician’s opinion.
     See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                                   -8-
 1            D.     The proper remedy is to remand Plaintiff’s case for a calculation of
 2                   benefits.

 3            The credit-as-true rule, if applied here, would result in a remand of Plaintiff’s case
 4   for a calculation and payment of benefits. Garrison, 759 F.3d at 1020. It applies if each
 5   part of a three-part test is satisfied. Id. First, the record must have been fully developed and
 6   further administrative proceedings would serve no useful purpose. Id. Next, the ALJ must
 7   have failed to provide sufficient reasons for rejecting claimant’s testimony or medical
 8   opinions. Id. Finally, if the improperly discredited evidence were credited as true, then the
 9   ALJ would be required to find the claimant disabled. Id. The credit-as-true rule allows for
10   some flexibility and balances efficiency and fairness with the requirement that a claimant
11   actually be disabled in order to receive benefits. Id. at 1021. Thus, even if all the rule’s
12   requirements are met, the Court may still decline to apply the rule if there is “serious doubt”
13   that the claimant is, in fact, disabled. Id.
14            All of the elements of the credit-as-true rule are met. First, the record is fully
15   developed and remand for additional proceedings would serve no useful purpose. Second,
16   the ALJ improperly determined that medical improvement occurred and errantly rejected
17   the opinions of Plaintiff’s treating physicians, Dr. Tariq and Dr. Higgins. These errors
18   resulted in the selection of arbitrary dates for when Plaintiff was and was not disabled.
19   Finally, if the improperly rejected opinions were credited as true, the ALJ would be
20   required to find Plaintiff disabled from his alleged onset date through his DLI. The ALJ
21   found Plaintiff was disabled during Period Two because she found Plaintiff would be off-
22   task for 15% of the workday and that limitation is work-preclusive. (R. at 1045, 1047,
23   1143.) Both Dr. Tariq and Dr. Higgins opined that Plaintiff has this limitation. (R. at 670,
24   5220.)
25            Finally, there is not serious doubt that Plaintiff is disabled. His medical impairments
26   are extensively documented over many years and the record reveals that improvement has
27   been elusive. Efficiency also supports this result. Plaintiff has pursued his claim over many
28   years and the District Court previously evaluated and remanded his case in February 2016.


                                                    -9-
 1   (R. at 1164–1170.) These considerations justify remanding this case for a calculation of
 2   benefits.
 3          IT IS THEREFORE ORDERED reversing the June 27, 2018 decision of the
 4   Administrative Law Judge (R. at 1021–1076).
 5          IT IS FURTHER ORDERED remanding this case to the Social Security
 6   Administration for a calculation of benefits for a period of disability beginning on
 7   October 19, 2009 continuing through December 31, 2014.
 8          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 9   consistent with this Order and close this case.
10          Dated this 20th day of February, 2020.
11
12                                          Honorable John J. Tuchi
                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
